                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

EVELYN O. HOLLEY                      )
                                      )
            Plaintiff,                )
                                      )
      v.                              )      2:18-cv-00350-JAW
                                      )
ROBERT WILKIE,                        )
Secretary of the Department           )
of Veterans Affairs,                  )
                                      )
            Defendant                 )


             ORDER AFFIRMING RECOMMENDED DECISION

      The United States Magistrate Judge filed with the Court on June 2, 2019 his

Recommended Decision (ECF No. 10).        The Plaintiff filed her objection to the

Recommended Decision on June 13, 2019 (ECF No. 11) and the Government filed its

response to the objection on June 26, 2019 (ECF No. 12). I have reviewed and

considered the Magistrate Judge’s Recommended Decision, together with the entire

record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations

of the United States Magistrate Judge for the reasons set forth in his Recommended

Decision, and determine that no further proceeding is necessary.

      1.    It is therefore ORDERED that the Recommended Decision of the
            Magistrate Judge (ECF No. 10) be and hereby is AFFIRMED.

      2.    It is further ORDERED that the Defendant’s Motion to Dismiss or, in
            the Alternative, Motion to Transfer (ECF No. 7) is GRANTED in part
            and DENIED in part. The Defendant’s Motion to Dismiss is DENIED.
            The Defendant’s Motion to Transfer the case to the United States
            District of New Jersey is GRANTED.
      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 5th day of August, 2019




                                     2
